Exhibit EXECUTION COPY SENIOR SUBSIDIARY GUARANTEE AGREEMENT dated as of June27, 2001, as amended and restated as of June 5, 2009 (as amended, supplemented or otherwise modified from time to time, this “Agreement”), among each of the subsidiaries listed on Schedule I hereto (each such subsidiary individually, a “Subsidiary Guarantor”, and collectively, the “Subsidiary Guarantors”) of RITE AID CORPORATION, a Delaware corporation (the “Borrower”), and CITICORP NORTH AMERICA, INC., a Delaware corporation (“CNAI”), as Senior Collateral Agent. Reference is made to the Senior Credit Agreement dated as of June27, 2001, as amended and restated as of June 5, 2009 (as amended, supplemented or otherwise modified from time to time, the “Senior Credit Agreement”), among the Borrower, the lenders from time to time party thereto (the “Senior Lenders”) and CNAI, as administrative agent for the Senior Lenders, and the other agents party thereto.Reference is also made to the Senior Subsidiary Guarantee
